Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/30/2020.
Claims 1-3, 5, 7, 10-14, 16, 18, 20 and 22 are currently pending.
Cancellation of claims 4, 6, 8-9, 15, 17, 18, 21 and 23-38 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cassoni et al. (US 20130092312 A1) in view of Ronka (US 20110262745 A1).
Regarding Claim 1, Cassoni discloses a method of manufacturing a coated paperboard container (100), the method comprising: 
providing a coated paperboard bottom blank (140 and/or 40), the coated paperboard bottom blank (140 and/or 40) comprising a paperboard substrate (52) and a first barrier coating layer (56) on a first outermost surface of the paperboard substrate (52) (Fig. 2); 
heating the coated paperboard bottom blank (140 and/or 40) [0045]-[0046]; 
shaping the heated coated paperboard bottom blank (140 and/or 40), thereby forming a peripheral skirt portion (48) about a periphery of a bottom wall portion (46) of the coated paperboard bottom blank [0024], [0026] (Fig. 2); and 
sealing (via 60) a coated paperboard sidewall (14) to the first barrier coating layer (56) of the peripheral skirt portion (48) (Figs. 2 and 8).
However Cassoni is silent regarding the first barrier coating layer being an aqueous coating layer.
Ronka in a related invention teaches a first barrier coating layer (120 and/or 121) being an aqueous coating layer ([0007], see claim 1).
Cassoni to provide an aqueous coating layer as taught by Ronka, which gives the paper board a desired range of barrier properties of both water resistance and moisture vapor resistance at various high temperatures ([0008] of Ronka).
Cassoni in view of Ronka further disclose:
Regarding Claim 2, wherein the paperboard bottom blank (140 and/or 40) further comprises a second barrier coating layer (52) on a second surface of the paperboard substrate ([0027] lines 8-20) (Fig. 2).
Regarding Claim 3, sealing the coated paperboard sidewall (14) and the second barrier coating layer (52) of the peripheral skirt portion (48)
Regarding Claim 5, wherein the first barrier coating layer comprises at least one of styrene-acrylate, styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion [0028].
Regarding Claim 7, Cassoni discloses essentially all elements of the claimed invention including heating the coated paperboard bottom blank but fails to explicitly disclose heating a portion of it above 90 F.
Ronka discloses that it is old and well known to heat a portion of the paperboard blank to a temperature above 90F ([0030]).
First, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard of Cassoni by incorporating the teachings of Ronka by heating a portion of the coated paperboard bottom blank to above 90F. Doing so allows for effective removal of moisture [0030]. 
Regarding Claim 10, wherein heating the coated paperboard bottom blank comprises heating the coated paperboard bottom blank using a non-contact heater (propane heat, [0030] of Ronka).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cassoni et al. (US 20130092312 A1) in view of Ronka (US 20110262745 A1), and in further view of Morris et al. (US 4026458 A).
Regarding Claim 11, Cassoni as modified above discloses essentially all elements of the claimed invention including the coated paperboard bottom blank but fails to explicitly disclose wherein heating the coated paperboard bottom blank comprises contacting the coated paperboard bottom blank with a heated die before and/or during a process for shaping the heated coated paperboard bottom blank.
Attention is brought to the teachings of Morris. Morris discloses that it is old and well known to contact the coated paperboard bottom blank with a heated die before and/or during a process for shaping the heated coated paperboard bottom blank. ([(Col 5 lines 43-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Morris to contact the coated paperboard bottom blank with a heated die before and/or during a process for shaping the heated coated paperboard bottom blank. Doing so allows the .

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro et al. (US 20140255630 A1) in view of Ronka (US 20110262745 A1).
Regarding Claim 12, Kunihiro discloses a method of manufacturing a coated paperboard container (Figs. 1 and 10.See also [0054] and [0062]), the method comprising: 
providing a coated paperboard bottom blank (6a) having a caliper thickness t (t, [0012]), the coated paperboard bottom blank (6a) comprising a paperboard substrate and a first barrier coating layer on a first outermost surface of the paperboard substrate [0062]; 
shaping the coated paperboard bottom blank (6a) using a punch (3), thereby forming a peripheral skirt portion about a periphery of a bottom wall portion of the coated paperboard bottom blank (Fig. 10), the punch (3) having a leading-edge radius (Rb) of greater than 3t [0060]; and 
sealing a coated paperboard sidewall (Y, Fig. 10) to the first barrier coating layer of the peripheral skirt portion [0054].
However Kunihiro is silent regarding the first barrier coating layer being an aqueous coating layer.
Ronka in a related invention teaches a first barrier coating layer (120 and/or 121) being an aqueous coating layer ([0007], see claim 1).
Kunihiro to provide an aqueous coating layer as taught by Ronka, which gives the paper board a desired range of barrier properties of both water resistance and moisture vapor resistance at various high temperatures ([0008] of Ronka).
Regarding Claim 13, wherein the paperboard bottom blank further comprises a second barrier coating layer on a second surface of the paperboard substrate ([0062] of Kunihiro and/or 130/131 of Ronka).
Regarding Claim 14, further comprising sealing the coated paperboard sidewall to the second barrier coating layer of the peripheral skirt portion (Fig. 10 of Kunihiro).
Regarding Claim 16, wherein the first barrier coating layer comprises at least one of styrene-acrylate, styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion ([0022] of Ronka).
Regarding Claim 18, wherein the punch has a leading-edge radius of greater than 4t [0060].
Regarding Claim 20, wherein the punch has a leading-edge radius of greater than 6t [0070]. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro et al. (US 20140255630 A1) in view of Ronka (US 20110262745 A1), and in further view of Morris et al. (US 4026458 A).
Regarding Claim 22, Kunihiro as modified above discloses essentially all elements of the claimed invention including the coated paperboard bottom blank but 
Attention is brought to the teachings of Morris. Morris discloses that it is old and well known to heat the coated paperboard bottom blank before and/or during the step of shaping the coated paperboard bottom blank such that the heated coated paperboard bottom blank is shaped using the punch. (Col 5 lines 43-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Morris to comprising heating the coated paperboard bottom blank before and/or during the step of shaping the coated paperboard bottom blank such that the heated coated paperboard bottom blank is shaped using the punch. Doing so allows the paperboard blank to be exposed to a sufficiently high temperature to set the blank, but at the same time the paperboard blank does not stick to the male mandrel during shaping by the punch (mandrel) (Col 6 lines 10-15).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731